t c no united_states tax_court south tulsa pathology laboratory inc petitioner v commissioner of internal revenue respondent docket no filed date p agreed to sell a portion of its business clinical business to n a third party pursuant to a prearranged sale that was structured as a spinoff p’s basis in the clinical business’s assets was dollar_figure on date p transferred the clinical business to a newly incorporated entity s in exchange for all of s’s stock pursuant to sec_368 i r c and on date p distributed the stock to p’s shareholders in a transaction it claimed satisfied the requirements of sec_355 i r c on the same day as the distribution of s’s stock to p’s shareholders s’s shareholders sold all of s’s stock to n for dollar_figure p had accumulated fe p as of the beginning of its taxable_year and failed to prove that p and s did not have current e_p as of date although p conceded that the spinoff followed immediately by the prearranged stock sale constituted evidence that the transaction was a device to distribute e_p within the meaning of sec_355 b i r c and sec_1 -- - d income_tax regs p claimed it had valid corporate business purposes for structuring the transaction as it did which overcame the evidence of device alternatively p argued that even if the spinoff did not meet the requirements of sec_355 and sec_368 i r c the value of s’s stock for purposes of calculating the gain p must recognize under sec_311 i r c should be calculated based on the value of the assets transferred to s and not on the price paid for s’s stock by n held there is substantial evidence that the spinoff was a device to distribute e_p which is not overcome by substantial evidence of nondevice or by evidence that p and s lacked current and accumulated e_p consegquently the spinoff does not qualify for tax_deferral under sec_368 and sec_355 i r c and p’s gain must be determined in accordance with sec_311 sec_2 held further sec_311 i r c requires p to recognize gain on the distribution of s’s stock as though the stock were sold to p’s shareholders at its fair_market_value in this case the best evidence of the fair_market_value of s’s stock on the distribution date is the price paid for the stock by n on that same date thomas g potts for petitioner blizabeth downs for respondent marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for taxable_year ended date the issues for decision are whether pursuant to a plan_of_reorganization under sec_368 petitioner’s ‘a111 section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the continued - - distribution to its shareholders of stock of a controlled_corporation qualified as a nontaxable distribution under sec_355 and if the distribution did not qualify as a nontaxable distribution under sec_355 whether the fair_market_value of the distributed stock for purposes of calculating petitioner’s gain under sec_311 is measured by the price paid for the stock by a third-party purchaser on the distribution date or by the alleged value of the controlled corporation’s assets on the day before the distribution findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts herein by this reference i petitioner’s business in general south tulsa pathology laboratory inc petitioner is and was for all relevant periods an oklahoma professional_corporation which had its principal_place_of_business in tulsa oklahoma when it filed its petition in this case petitioner was incorporated as an oklahoma professional_corporation in date petitioner was owned by seven physicians shareholders for all relevant periods petitioner was classified as a c_corporation for federal corporate_income_tax purposes and had a ' continued tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar q4e- fiscal_year ended june for tax and financial reporting purposes since its incorporation petitioner has provided pathology- related medical services to hospitals and medical professionals in northeastern oklahoma until petitioner offered both anatomic pathology and clinical pathology medical services to its customers anatomic business and clinical business respectively petitioner’s anatomic business included examination and diagnosis of pathology of human tissue and provision of consulting diagnostic assistance to physicians in northeastern oklahoma petitioner’s anatomic business services were performed by its physician shareholders and or other licensed physicians petitioner’s clinical business included performance of laboratory tests on body fluids and tissue samples obtained from hospitals and medical professionals throughout northeastern oklahoma petitioner’s clinical business services were performed by nonphysician employees of petitioner at a laboratory and three draw facilities in tulsa oklahoma il petitioner’s decision to sell its clinical business beginning in and continuing through petitioner received several offers from competing clinical pathology laboratories to purchase its clinical business these offers were always rejected by petitioner’s shareholders and management in however petitioner’s shareholders decided to sell the - - clinical business to a large national clinical laboratory because they believed the growth of large national clinical laboratories and the implementation of managed health care during the early 1990s would force petitioner out of the clinical business over the next few years petitioner’s shareholders however decided they wanted to continue to own and operate the anatomic business using the corporate name south tulsa pathology laboratory inc under which they had practiced for years tiil sale of clinical business to nhl in date petitioner was approached by representatives of two national laboratory chains smith kline laboratories smith kline and national health laboratories inc nhl each of which expressed an interest in purchasing petitioner’s clinical business both smith kline and nhl were large publicly traded corporations that provided clinical laboratory services to hospitals physicians and clinics throughout the united_states sometime in the fall of petitioner decided to pursue a sale of its clinical business to nhl on date petitioner and nhl entered into a confidentiality agreement to provide for the disclosure by petitioner to nhl of certain confidential information under the confidentiality agreement petitioner agreed to disclose certain financial and business information necessary and appropriate in any negotiations conducted by the parties -- - after petitioner made the disclosures pursuant to the confidentiality agreement petitioner agreed to sell its clinical business to nhl before date petitioner and nhl negotiated the sale of the clinical business and agreed to structure it as a sale of the stock of a yet-to-be-incorporated clinical laboratory company that would be capitalized with the clinical business and spun off from petitioner thereafter nhl delivered to petitioner a letter of intent dated date concerning the purchase by nhl of all outstanding_stock of that newly incorporated clinical laboratory company after both parties signed the letter of intent petitioner’s shareholders believed there was a commitment by nhl to buy and a commitment by petitioner to sell petitioner’s clinical business as of date petitioner and nhl had negotiated and agreed to the essential terms of the sale ’ 7a spinoff is described as a pro_rata distribution by one corporation of the stock of a subsidiary bittker eustice federal income_taxation of corporations and shareholders par 1l e l p 7th ed ordinarily nhl purchased clinical laboratory businesses through an asset sale in this case nhl agreed to structure its purchase of the clinical business as a stock sale only if it could acquire a clean corporation a clean corporation was defined by the parties as one in which no clinical laboratory tests had been performed that could subject the purchaser nhl to any potential liability ‘petitioner conceded in its brief that the sale of the clinpath stock to nhl was prearranged prior to the spin-off transaction - jj - a spinoff of clinpath inc on date petitioner formed clinpath inc clinpath an oklahoma general business corporation pursuant to a subscription agreement between petitioner and clinpath dated date petitioner agreed to purchase big_number shares of the common_stock of clinpath representing percent of the issued shares of clinpath on date petitioner and its shareholders entered into a reorganization agreement in which they agreed among other things that petitioner shall contribute all of its clinical laboratory assets to clinpath in exchange for big_number shares of clinpath stock issued to petitioner and after the exchange of petitioner’s clinical laboratory assets for clinpath stock petitioner promptly shall distribute all of the clinpath stock to petitioner’s shareholders in proportion to their ownership of stock in petitioner also on october petitioner transferred the clinical laboratory assets including goodwill to clinpath and clinpath transferred big_number shares of its common_stock to petitioner petitioner’s adjusted_basis in the clinpath stock it received egualed dollar_figure its adjusted_basis in the clinical laboratory assets it transferred to clinpath in exchange for the stock on date petitioner distributed percent of the clinpath stock to petitioner’s shareholders in proportion to - - their stock ownership clinpath conducted no business during the period from date the date of clinpath’s incorporation through date b sale of clinpath stock to nhl pursuant to an acquisition agreement dated date on date immediately following the distribution of clinpath stock to petitioner’s shareholders clinpath shareholders’ transferred all of the issued and outstanding clinpath stock to nhl in exchange for dollar_figure the purchase_price paid_by nhl for the clinpath stock was negotiated and agreed upon by unrelated parties at arm’s length as a condition_precedent to the sale nhl demanded that each of clinpath’s physician-shareholders execute covenants not to compete dated date the covenants not to compete provided that each of the physician-shareholders agreed not to compete with nhl in the clinical laboratory business anywhere within the area code of the state of oklahoma for years except as provided in the contract nhl paid each of the physician-shareholders dollar_figure or a total of dollar_figure in exchange for the covenants not to compete the total -before completing the sale to nhl petitioner’s shareholders transferred shares of the clinpath stock they received from petitioner to the profit-sharing_plan of petitioner’s business manager consequently the clinpath shareholders consisted of petitioner’s shareholders and the profit-sharing_plan --- - consideration consisting of covenant payments and the purchase_price of the clinpath stock was dollar_figure the consideration allocated to the covenants not to compete was negotiated and agreed upon by unrelated parties at arm’s length neither petitioner nor its shareholders retained any ownership_interest in clinpath after date iv petitioner’s barnings and profits as of date petitioner had accumulated_earnings_and_profits of at least dollar_figure as of its taxable_year beginning date petitioner did not prove whether petitioner and clinpath had current_earnings_and_profits as of date opinion it the statutory framework sec_361 provides that no gain_or_loss shall be recognized to a corporation if such corporation is a_party_to_a_reorganization and exchanges property in pursuance of the plan_of_reorganization solely for stock_or_securities in another corporation a party to the reorganization sec_368 a defines reorganization for purposes of sec_361 to include ‘in connection with the sale of clinpath stock petitioner and nhl executed a consulting agreement dated date providing for a continuing business relationship between petitioner and nhl for years the consulting agreement reflected the desire of both petitioner and nhl to partner with each other to increase the competitive position of both entities in northeastern oklahoma with respect to both clinical and anatomic pathology services -- - d a transfer by a corporation of all or a part of its assets to another corporation if immediately_after_the_transfer the transferor or one or more of its shareholders including persons who were shareholders immediately before the transfer or any combination thereof is in control of the corporation to which the assets are transferred but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 the above-described transaction commonly referred to as a d_reorganization is sometimes used to divide an existing corporation on a tax-deferred basis into more than one corporation for corporate business purposes in order fora divisive d_reorganization to qualify for tax-deferred treatment at the corporate level under sec_361 however there must be a qualifying_distribution of stock under sec_355 in this case petitioner divided its existing business into two parts by way of a spinoff it transferred its clinical business to a newly formed subsidiary clinpath in exchange for percent of clinpath’s stock petitioner then immediately distributed the clinpath stock to its shareholders in a transaction petitioner claims met the requirements of sec_355 if a spinoff does not qualify under sec_355 it could result in a taxable dividend to the distributing corporation’s shareholders under sec_301 to the extent of corporate earnings_and_profits and in tax to the distributing_corporation computed in accordance with sec_311 and sec_355 sec_361 sec_311 provides that if a corporation distributes property to a shareholder in a transaction governed by sec_301 through and the fair_market_value of such property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value sec_312 b provides that on a distribution of appreciated_property by a corporation with respect to its stock earnings_and_profits of the corporation are increased by the excess of the fair_market_value of the property over its basis il the parties’ arguments the primary issue in this case is whether petitioner’s spinoff of clinpath qualified as a valid reorganization under sec_368 respondent claims it did not so qualify because the distribution of clinpath’s stock to petitioner’s shareholders did not qualify as a nontaxable distribution under sec_355 respondent asserts that the spinoff of clinpath and the subsegquent sale of clinpath stock to nhl were in reality a prearranged sale by petitioner of its clinical business which failed to qualify as a reorganization under sec_368 anda nontaxable distribution of stock to petitioner’s shareholders under sec_355 consequently respondent contends petitioner realized and must recognize gain on the distribution of clinpath stock sec_311 petitioner disagrees urging us to conclude that it structured the spinoff of its clinical business and the subsequent sale of clinpath’s stock for legitimate corporate business purposes and that the spinoff satisfied the requirements of sec_368 and sec_355 therefore petitioner contends it is not required to recognize gain on the distribution of clinpath stock to its shareholders respondent also argues that in calculating the gain to petitioner under sec_311 as a result of the failed reorganization the fair_market_value of the clinpath stock must be measured by the price paid_by nhl for that stock petitioner agrees that the amount of corporate gain if any resulting from the distribution is based on the excess of the fair_market_value of the clinpath stock over petitioner’s basis in the stock but argues that the fair_market_value of the stock must be measured by the underlying value of the clinical business’s assets contributed by petitioner to clinpath on date in order to resolve these disputes we must first decide whether the distribution of clinpath stock to petitioner’s shareholders met the sec_355 requirements we conclude that it did not for the reasons set forth below tilt sec_355 distribution sec_355 permits a nontaxable distribution by a corporation to its shareholders of stock in a controlled_corporation if the distribution meets four statutory requirements solely stock of a controlled_corporation is distributed to shareholders with respect to their stock in the distributing_corporation the distribution is not used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both the requirements of sec_355 b relating to active businesses are satisfied and all of the controlled corporation’s stock held by the distributing_corporation or an amount constituting control is distributed sec_355 in addition to these statutory requirements the regulations under sec_355 require that the distribution have an independent corporate business_purpose and that there be continuity_of_proprietary_interest after the distribution sec_1_355-2 and c income_tax regs respondent argues that the distribution of clinpath stock to petitioner’s shareholders failed to satisfy the requirements of sec_355 because the distribution of clinpath stock was a device for the distribution of earnings_and_profits in violation of sec_355 b the spinoff of clinpath lacked a valid corporate business_purpose as required by sec_1 b income_tax regs and the prearranged sale of clinpath stock on the same date as the distribution of clinpath stock to petitioner’s shareholders violated the continuity_of_proprietary_interest requirement of sec_1_355-2 income_tax regs petitioner on the other hand argues that the transaction met all the requirements of sec_355 and related regulations we examine the parties’ arguments below a nondevice requirement of sec_355 b a transaction fails to qualify under sec_355 if that transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled_corporation or both sec_355 see also sec_1_355-2 income_tax regs we analyze whether a transaction was used principally as a device for distributing earnings_and_profits by examining all the facts and circumstances including but not limited to the presence of the device_factors listed in sec_1_355-2 income_tax regs and the presence of the nondevice factors listed in sec_1_355-2 income_tax regs petitioner essentially concedes that there is evidence of device as described in sec_1_355-2 income_tax regs however it argues that a lack of substantial earnings_and_profits sec_1_355-2 income_tax regs and a corporate -- - business_purpose sec_1_355-2 income_tax regs outweigh any evidence of device device_factors sec_1_355-2 income_tax regs identifies the following factors as evidence that a transaction was a device for the distribution of a corporation’s earnings_and_profits pro_rata distribution among the shareholders of the distributing_corporation and subsequent sale_or_exchange of stock of the distributing or the controlled_corporation our analysis of these factors is set forth below a distribution that is pro_rata or substantially pro_rata among shareholders of the distributing_corporation is more likely to be used principally as a device and is evidence of device sec_1_355-2 income_tax regs petitioner does not dispute that the clinpath stock was distributed pro_rata to petitioner’s shareholders the parties stipulated that pursuant to the reorganization agreement petitioner would and did distribute all the clinpath stock to its shareholders in proportion to their stock ownership in petitioner this factor is evidence of device a sale_or_exchange of the distributing or controlled corporation’s stock after a distribution is also evidence of device sec_1_355-2 a income_tax regs generally the greater the percentage of stock sold and the shorter the -- - period of time between the distribution and the sale_or_exchange the stronger the evidence of device id on brief petitioner concedes of clinpath’s stock was sold to nhl and the distribution and the subsequent sale of stock occurred on date in addition a sale_or_exchange negotiated or agreed upon before the distribution is substantial evidence of device sec_1_355-2 b income_tax regs on brief petitioner concedes that there is no question that the sale of the clinpath stock to nhl was prearranged prior to the spin-off transaction in which the clinical laboratory assets of petitioner were transferred to clinpath indeed the sale of clinpath stock to nhl was discussed negotiated and agreed upon by nhl and petitioner and was anticipated by both parties well before the distribution sec_1_355-2 d income_tax regs this factor is substantial evidence of device we conclude based on a review of the applicable factors that the facts and circumstances of this case present substantial evidence of device within the meaning of sec_355 b nondevice factors and absence of earnings_and_profits in order to overcome the substantial evidence of device petitioner argues that although both petitioner and clinpath had some accumulated_earnings_and_profits during the periods in question these amounts were not significant enough to warrant the conclusion that the spinoff of clinpath was a device in contravention of sec_355 and several compelling corporate business purposes drove the entire transaction a brarnings and profits sec_1_355-2 income_tax regs specifies three types of distributions that ordinarily do not present the potential for tax_avoidance and will not be considered to have been used principally as a device for the distribution of earnings_and_profits even if there is other evidence of device a distribution that takes place at a time when neither the distributing nor the controlled_corporation has earnings or profits is one of the distributions described in sec_1 d income_tax regs and is the only type of distribution thus described that petitioner argues applies in this case a distribution ordinarily is considered not to have been used principally as a device if the distributing and controlled corporations have no accumulated_earnings_and_profits at the beginning of their respective taxable years the distributing and controlled corporations have no current_earnings_and_profits as of the date of the distribution and no distribution_of_property by the distributing_corporation immediately before the separation would reguire recognition of gain resulting in current_earnings_and_profits for the taxable - - year of the distribution sec_1_355-2 income_tax regs petitioner claims that the distribution at issue here satisfies these requirements in its opening brief petitioner concedes that the balance_sheet for petitioner as of date reflected current and accumulated_earnings_and_profits of dollar_figure for both the anatomic and clinical pathology portions of petitioner’s business petitioner argues however that while petitioner concedes that it and clinpath had some earnings_and_profits during the periods in question these amounts were not meaningful and certainly do not provide a basis for a bailout of these earnings_and_profits amounts in order to avoid dividend treatment to petitioner’s shareholders respondent disagrees contending that the presence of any earnings_and_profits precludes petitioner from utilizing sec_1_355-2 income_tax regs and that there is no credible_evidence that petitioner lacked accumulated or current_earnings_and_profits on the distribution date we agree with respondent for several reasons first petitioner reported it had over dollar_figure of accumulated_earnings_and_profits as of date and petitioner did not introduce any evidence to prove that it had no current_earnings_and_profits as of date sec_1_355-2 a and b ‘petitioner also reported on its federal_income_tax return for the taxable_year beginning date that it had accumulated_earnings_and_profits of dollar_figure as of date income_tax regs emphasizes that a distribution ordinarily will not be considered to have been used principally as a device if the distributing and controlled corporations have no accumulated_earnings_and_profits at the beginning of their respective taxable years and no current_earnings_and_profits as of the date of the distribution emphasis added sec_1_355-2 income_tax regs does not provide a safe_harbor for corporations with insignificant or minimal earnings_and_profits as petitioner contends second petitioner ignores the fact that the spinoff enabled it to claim that the substantial gain on the distribution of clinpath stock to its shareholders which ordinarily would have increased its current and accumulated_earnings_and_profits need not be recognized for corporate_income_tax purposes or reflected in the calculation of its earnings_and_profits as of date and at yearend respondent argues that if the spinoff of clinpath did not qualify for tax-free treatment under sec_368 and sec_355 the distribution of clinpath stock to petitioner’s shareholders would be taxable under sec_311 and therefore would have generated substantial current_earnings_and_profits to petitioner under sec_312 as of october the date of the distribution neither party disputes that if the spinoff of clinpath does not qualify as a tax-free transaction under sec_368 and - - petitioner must realize and recognize substantial gain as of the date of distribution sec_311 which will substantially increase petitioner’s earnings_and_profits sec_312 nevertheless petitioner dismisses the prospect that it would have substantial current_earnings_and_profits as a result of the spinoff and overlooks what respondent describes as the conspicuous fact that the corporate profits petitioner’s shareholders clearly intended to bail out were the anticipated profits of the prearranged sale despite petitioner’s efforts to suggest otherwise we simply are not convinced that the decision to structure this transaction as a spinoff and subsequent stock sale was prompted by nhl nhl usually structured its acquisitions as asset sales to minimize its exposure to liabilities that can arise from the purchase of an active business petitioner’s protestations notwithstanding the spinoff of clinpath followed immediately by a prearranged sale of the clinpath stock on the same day appears to have been designed to eliminate the corporate-level tax that would have been due had spetitioner acknowledges that dividends_paid to its shareholders result in a fairly significant double income_tax_liability and is the primary reason that petitioner distributes most or all of its income to its employee shareholders and other employees prior to year end presumably as deductible compensation petitioner claims however that its practice of distributing income virtually assures that there would be little or no corporate_income_tax liability irrespective of the ultimate outcome of the spin-off transaction --- - petitioner sold its clinical business to nhl directly or distributed its clinical business to its shareholders prior to any sale for the reasons set forth above petitioner has failed to prove that it did not have accumulated or current_earnings_and_profits as of the date of the distribution within the meaning of sec_1_355-2 income_tax regs b corporate business_purpose the presence of a valid corporate business_purpose may trump a conclusion that the transaction was used principally as a device for the distribution of earnings_and_profits sec_1 b d income_tax regs sec_1_355-2 income_tax regs defines corporate business_purpose as a real and substantial non-federal tax purpose germane to the business of the distributing_corporation the controlled_corporation or the affiliated_group to which the distributing_corporation belongs the stronger the evidence of device such as the presence of the device_factors specified in sec_1_355-2 income_tax regs the stronger the corporate business_purpose required to prevent the conclusion that the transaction was used principally as a device sec_1_355-2 income_tax regs the assessment of the strength of the business_purpose must be made based upon all the facts and circumstances including but not -- - limited to the importance of achieving the purpose to the success of the business the extent to which the transaction is prompted by a person not having a proprietary interest in either corporation or by other outside factors beyond the control of the distributing_corporation and the immediacy of the conditions prompting the transaction sec_1_355-2 and income_tax regs petitioner identifies three purported corporate business purposes for the disputed distribution increased competition caused by a changing economic environment that favored the larger national laboratories oklahoma state law restricting the ownership of petitioner to licensed physicians or physician-owned entities licensed to practice medicine within oklahoma and nhl’s requirement that each of petitioner’s physician-shareholders sign binding and enforceable covenants not to compete in the clinical laboratory business respondent contends there was no valid corporate business_purpose for the distribution we consider each of the purported corporate business purposes below i increased competition the first purported corporate business_purpose asserted by petitioner is that the changing economic environment in the clinical laboratory market in favored the large national laboratories over the smaller clinical laboratories such as - - petitioner’s this environment petitioner contends was caused by increasing competition from national clinical laboratories delivery of service issues and development of alliances between large health insurance_companies and national clinical laboratories petitioner argues that based upon these economic factors its shareholders and employees became convinced that petitioner’s clinical laboratory would be forced out of business within a few years this belief led the shareholders to sell the clinical business to nhl and partner with nhl to enhance the competitive position of their remaining anatomic business we do not question and respondent does not dispute that the economic factors cited by petitioner may have forced it out of the clinical business within a few years although these factors may have been the impetus behind the decision to sell the clinical business in the first instance such factors do not demonstrate a corporate business_purpose for petitioner’s decision to distribute the clinpath stock to its shareholders before selling the stock to nhl a transfer of the clinical laboratory assets directly to clinpath would have sufficed to achieve petitioner’s desired result ie to create a new company containing solely the assets of the clinical business in order to sell the clinical business with minimum liability to the buyer minimizing the effect of the economic factors cited by petitioner however did not require the nearly simultaneous -- - distribution of clinpath stock to its shareholders the purpose of separating the clinical laboratory assets in preparation for the sale to nhl and shielding nhl from liability was achieved as soon as the clinical business was contributed to clinpath by petitioner in exchange for clinpath stock see generally sec_1_355-2 example income_tax regs the changing economic environment therefore does not by itself constitute a valid corporate business_purpose for the distribution of clinpath stock to petitioner’s shareholders or constitute evidence of nondevice petitioner’s status as a professional_corporation the second purported corporate business_purpose arises from petitioner’s claim that oklahoma state law mandated the final structure of the spinoff transaction petitioner essentially argues that it was constrained from selling and nhl was prevented from purchasing petitioner’s stock because petitioner’s status as a professional_corporation prevented nhl from owning any interest in it petitioner’s argument concerning its status as a professional_corporation is without merit even if petitioner were precluded from selling its stock to nonphysicians as petitioner contends such a bar would justify only petitioner’s decision to transfer its clinical business to a separate general business corporation ie clinpath it would not lend support - - to petitioner’s decision to distribute clinpath stock to petitioner’s shareholders indeed petitioner could have sold the clinpath stock directly to nhl without first transferring the clinpath stock to its shareholders ’ we conclude therefore that petitioner’s status as a professional_corporation does not provide a valid corporate business_purpose for the distribution of clinpath’s stock to petitioner’s shareholders and is not evidence of nondevice iii covenants not to compete the third purported corporate business_purpose cited by petitioner is nhl’s requirement that each of clinpath’s physician-shareholders sign a binding and enforceable covenant_not_to_compete relying upon bayly martin fay inc v pickard p 2d okla petitioner contends that representatives for both petitioner and nhl believed that a covenant_not_to_compete would be enforced under oklahoma state law only if it were entered into in connection with the sale of goodwill or the dissolution of a partnership petitioner pulliam v commissioner tcmemo_1997_274 a case on which petitioner relies is distinguishable because the spinoff and subsequent prearranged sale of some of the distributed stock involved in pulliam could not have been structured as a direct sale of stock between the distributing_corporation and the third- party purchaser a former employee we concluded that the structure of the transaction was compelled by applicable state law which prohibited a corporation from owning a funeral business and by the need to structure the stock sale as an installment_sale - - contends that the final structure of the transaction as a sale of clinpath stock by clinpath’s shareholders and not by petitioner was mandated by nhl’s desire to obtain from the shareholders valid and enforceable covenants not to compete therefore a corporate business_purpose existed for the distribution of clinpath stock to the shareholders we do not agree even if we were to conclude that nhl’s desire to obtain enforceable covenants not to compete qualified as a corporate business_purpose of either petitioner or clinpath as sec_1_355-2 income_tax regs requires we would still reject petitioner’s argument okla stat ann tit sec_217 west and supp provides that every contract by which any one is restrained from exercising a lawful profession trade_or_business of any kind otherwise than as provided by sec_218 and sec_219 of this title is to that extent void oklahoma state courts interpret okla stat ann tit sec_217 to prohibit only unreasonable restraints on the exercise of a lawful profession trade_or_business bayly martin fay inc v pickard supra pincite crown paint co v bankston p 2d okla bd of regents v natl collegiate athletic association p 2d okla the majority rule is that reasonable restrictions will be enforced bayly martin fay inc v pickard supra pincite- even unreasonable contracts in restraint of trade which o7 - are normally void and unenforceable under oklahoma state law are enforceable if they fall within one of the two statutorily created exceptions to the general rule--covenants given in connection with the sale of goodwill or covenants given in connection with the dissolution of a partnership okla stat ann tit sec_218 and sec_219 west and supp bayly martin fay inc v pickard supra pincite assuming the covenants in this case were reasonable and or were given in connection with the sale of goodwill it was unnecessary to first distribute the clinpath stock to petitioner’s shareholders ’ petitioner has failed to demonstrate either that the covenants in question were unreasonable or that they were not adequately tied to the sale of goodwill under oklahoma state law we conclude therefore that nhl’s demand for binding and enforceable covenants not to compete does not constitute a corporate business_purpose within the meaning of sec_1 d income_tax regs and therefore is insufficient to overcome the substantial evidence of device in this case petitioner in its posttrial briefs appears to concede that the sale of clinpath involved the sale of both practice goodwill inherent in the going_concern_value of the clinical business and professional goodwill possessed by petitioner’s physician-shareholders ‘even if we were to conclude that any of the alleged corporate business purposes satisfied the requirements of sec_1_355-2 income_tax regs we would still conclude that under the balancing test required by the regulations the continued conclusion there is substantial evidence of device in this case which is not overcome by substantial evidence of nondevice or by proof that petitioner and clinpath lacked current or accumulated_earnings_and_profits we hold therefore that the distribution of clinpath stock failed to satisfy the requirements of sec_355 iv tax treatment of the distribution of clinpath stock sec_311 provides that except as provided in sec_311 no gain_or_loss shall be recognized to a corporation ona nonliquidating_distribution with respect to its stock of its stock or property sec_311 however requires a corporation to recognize gain on nonliquidating distributions of appreciated_property to its shareholders as though such property were sold to the distributee at its fair_market_value it is well settled that fair_market_value is the price at which property would change hands between a willing buyer anda willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts continued evidence of corporate business_purpose was insufficient to overcome the compelling evidence of device in this case ‘2because we hold that the sec_355 requirement is not met we do not separately decide whether the independent corporate business_purpose requirement of sec_1_355-2 income_tax regs or the continuity_of_proprietary_interest requirement of sec_1_355-2 income_tax regs has been met - - 411_us_546 70_tc_959 the determination of fair_market_value is a question of fact 325_f2d_934 8th cir affg tcmemo_1961_347 94_tc_193 the parties agree that if we hold the distribution of clinpath stock to petitioner’s shareholders did not qualify as a sec_355 transaction as we have then the amount of corporate gain resulting from the distribution is the excess of the fair_market_value of the clinpath stock in the hands of petitioner over petitioner’s adjusted_basis in the stock the parties do not dispute that petitioner’s adjusted_basis in the clinical laboratory assets and accordingly the clinpath stock was dollar_figure the parties disagree however as to how the fair_market_value of the clinpath stock should be measured respondent contends that the fair_market_value of the clinpath stock petitioner received and distributed to its shareholders on date should be measured by the price paid_by nhl for the clinpath stock nhl purchased the clinpath stock for dollar_figure on the same day the stock was distributed to petitioner’s shareholders petitioner argues in effect that the purchase_price paid_by nhl for the clinpath stock was excessive and urges us to conclude instead that the fair_market_value of the clinpath stock should be measured by the fair_market_value of -- - the clinical laboratory assets contributed by petitioner to clinpath at trial harry joe wells jr an expert witness called by petitioner testified that the fair_market_value of the clinical laboratory assets including going-concern value was dollar_figure petitioner contends that the clinpath stock could not possess a value in excess of the fair_market_value of its underlying clinical laboratory assets given clinpath’s status as a new corporation with no operating history therefore the focus of sec_311 in this case should be the fair_market_value of the clinical laboratory assets petitioner relies upon our decision in 104_tc_574 affd 162_f3d_1236 9th cir the first of three decisions involving pope talbot inc ’ as support for its position hereinafter for clarity we shall refer to the relevant decision as pope talbot inc i in pope talbot inc i the taxpayer corporation pursuant to a plan of distribution transferred its timber and land development properties and related assets located in the state of washington collectively referred to as the washington properties to a newly formed delaware limited_partnership partnership the partnership’s initial partners were two newly formed corporate general partners which initially were owned 3see also pope talbot inc v commissioner tcmemo_1997_116 supplemented by tcmemo_1997_399 affd 162_f3d_1236 9th cir - - equally by two of the taxpayer’s principal shareholders upon transfer of the washington properties to the partnership the managing general_partner made a pro_rata distribution of the interests in the partnership partnership units to the taxpayer’s shareholders on the basis of one partnership unit for each shares of common_stock the taxpayer was not a partner in the partnership and received no partnership units the issue decided in pope talbot inc i was whether gain from the distribution of appreciated_property under former sec_311 the predecessor to sec_311 is determined as if the taxpayer had sold the washington properties in their entirety for their fair_market_value or by reference to the value of the property interests ie the partnership units received by each shareholder we concluded that gain from the distribution of appreciated_property under former sec_311 d must be determined as if the taxpayer had sold the washington properties for their fair_market_value on the date of the distribution pope talbot inc v commissioner supra pincite we reached our conclusion by examining the language and purpose of former sec_311 former sec_311 like sec_311 required gain to be calculated as if the property distributed had been sold at the time of the m sec_311 was amended and recodified as sec_311 by the tax_reform_act_of_1986 publaw_99_514 100_stat_2272 - - distribution pope talbot inc v commissioner supra pincite because we were unable to answer with certainty the question of what property interest had to be valued under former sec_311 after examining the statutory language we examined the legislative_history and concluded that the purpose underlying sec_311 was to tax the appreciation in value that had occurred while the distributing_corporation held the property and to prevent a corporation from avoiding tax on the inherent gain by distributing such property to its shareholders pope talbot inc v commissioner supra pincite we face a different dispute from that decided by this court in pope talbot inc i in pope talbot inc i we only decided what property interest had to be valued for purposes of sec_311 in this case the parties agree that the property distributed by petitioner to its shareholders was the clinpath stock the disagreement in this case relates only to the valuation of that stock for purposes of sec_311 although petitioner urges us to apply pope talbot inc i as a limitation on our analysis of the fair_market_value of the clinpath stock we must reject petitioner’s plea because valuation was not the issue decided in pope talbot inc il thus our decision in pope talbot inc i is distinguishable in order to calculate the gain that petitioner must recognize under sec_311 we must decide the fair market - - value of the clinpath stock in the hands of petitioner as if such property were sold to its shareholders at fair_market_value sec_311 fair_market_value is defined for federal tax purposes as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts united_states v cartwright u s pincite quoting sec_20_2031-1 estate_tax regs in general the best evidence of fair_market_value is actual sales made in reasonable amounts and at arm’s length within a reasonable_time before or after the date for which a value is sought morris v commissioner t c pincite see also 237_f2d_729 8th cir affg tcmemo_1955_269 in this case there was an actual third-party sale of the clinpath stock to nhl on the same day as the distribution of the clinpath stock to petitioner’s shareholders petitioner contends however that the fair_market_value of the clinpath stock as of date cannot exceed the fair_market_value of the clinical business’s assets contributed to clinpath by petitioner petitioner introduced into evidence a report by harry joe wells jr which it claims valued selected assets as of date but which in reality purported to value the clinical business as a going business as of october - - the wells report using an indirect method of valuation concluded that the value of the clinical business was only dollar_figure including the alleged value of corporate goodwill citing our decisions in norwalk v commissioner tcmemo_1998_ and 110_tc_189 petitioner contends that the dollar_figure difference between the value determined in the wells report and the purchase_price paid for the clinpath stock is attributable to professional goodwill generated by and belonging to its physician- shareholders ’ we reject the wells report because it did not value the property distributed to petitioner’s shareholders as of the date of distribution as required by sec_311 instead the wells report valued selected assets of petitioner as of date the day before the clinpath stock was distributed to petitioner’s shareholders and then sold to nhl pursuant to a prearranged deal the wells report did not consider the prearranged stock sale to nhl did not focus on the relevant date and did not value the clinpath stock ‘spetitioner’s expert witness on the other hand testified that the difference between the purchase_price paid_by nhl and the value reconstructed in his report was paid for nhl’s own synergy petitioner’s expert could not and did not explain why nhl would pay over dollar_figure million for a synergy nhl allegedly created -- - we also reject the wells report and petitioner’s argument because they are simply not credible neither the wells report nor petitioner’s argument reconciles the conclusions reached regarding the value of the assets contributed to clinpath dollar_figure and the amount of professional goodwill attributable to the physician-shareholders dollar_figure with what actually transpired in this case in an arm’s-length sale negotiated prior to date between nhl and the physician-- shareholders who had adverse interests nhl paid dollar_figure for the clinpath stock and dollar_figure for the covenants not to compete with the seven physician-shareholders neither petitioner nor its expert witness credibly explained how their positions on valuation reconcile with these facts the physician-shareholder who testified at trial did not admit that the covenants not to compete had been undervalued in the negotiations or agree that clinpath’s physician-shareholders had collectively mischaracterized over dollar_figure of the amount they received from nhl as proceeds from the sale of capital assets rather than as ordinary_income attributable to the covenants there is a compelling reason why we ordinarily view an actual and contemporaneous sale between unrelated parties having adverse interests as the best evidence of the fair_market_value of property---ordinarily it is credible_evidence see morris v commissioner supra in this case the relevant sale is even - - more credible because the sale involved the very asset we are required to value by sec_311 and the sale took place on the valuation_date specified in sec_311 i1 e the date the clinpath stock was distributed to petitioner’s shareholders we hold therefore that the fair_market_value of the clinpath stock on the date it was distributed to petitioner’s shareholders equaled dollar_figure the price negotiated and agreed upon as the stock’s sale price to nhl we also hold that petitioner realized and must recognize gain of dollar_figure calculated by subtracting petitioner’s adjusted_basis in the stock dollar_figure from the fair_market_value of the clinpath stock dollar_figure we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit ‘stn his notice_of_deficiency the commissioner determined petitioner’s gain to be dollar_figure this amount was calculated by subtracting petitioner’s basis in the clinpath stock dollar_figure from the total consideration of dollar_figure paid_by nhl the portion of the sale price allocated to the covenants not to compete dollar_figure was not subtracted from petitioner’s gain as determined in the notice_of_deficiency on brief respondent conceded that the dollar_figure represented the fair_market_value of the covenants not to compete and was not part of the value of the big_number shares of clinpath stock to reflect the foregoing decision will be entered under rule
